803 F.2d 1180Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel D. GARNER, Plaintiff-Appellant,v.CICEL COUNTY;  Wassamer, Officer of Maryland State Police;State of North Carolina, Wake County SheriffDepartment, Defendant-Appellees.
No. 86-7176.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1986.Decided Oct. 27, 1986.

Samuel D. Garner, appellant pro se.
Patricia E. McDonald, for appellees Cicel County and Wassamer.
R. Thompson Wright and Arthur M. McGlauflin, for appellee Sheriff's Department.
M.D.N.C.
DISMISSED.
Before HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Samuel D. Garner seeks to appeal the order of the district court dismissing his claim filed pursuant to 42 U.S.C. Sec. 1983.  Judgment was entered on May 8, 1981;  however, Garner did not file his notice of appeal until June 12, 1986.


2
Under Fed.R.App.P. 4(a)(1), notice of appeal in a civil action must be filed in the district court within thirty days from the entry of judgment.  Upon a showing of excusable neglect, the district court may extend the time for filing by an additional thirty days.  Fed.R.App.P. 4(a)(5).  However, after the expiration of the sixty-day period, neither the district court nor this Court has jurisdiction to extend the time to file a notice of appeal.  Shah v. Hutto, 722 F.2d 1167 (4th Cir.1983);  Hensley v. Chesapeake & O. Ry. Co., 651 F.2d 226, 228 (4th Cir.1981).  Accordingly, this Court lacks jurisdiction to accept this appeal since Garner filed his notice of appeal well after the permissible sixty-day period.


3
Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and dismiss the appeal for lack of jurisdiction.


4
DISMISSED.